        Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 1 of 27



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


STERLING SUFFOLK RACECOURSE, LLC,

                        Plaintiff,

v.                                                  CIVIL ACTION
                                                    Case No. 1:18-cv-11963-PBS
WYNN RESORTS, LTD; WYNN MA, LLC;
STEPHEN WYNN; KIMMARIE SINATRA;
MATTHEW MADDOX; and FBT EVERETT
REALTY, LLC,

                        Defendants.


MEMORANDUM OF LAW IN SUPPORT OF WYNN RESORTS, LTD AND WYNN MA,
     LLC’S MOTION TO DISMISS THE FIRST AMENDED COMPLAINT


                                WYNN RESORTS, LTD and WYNN MA,
                                LLC

                                By their counsel,

                                /s/ Peter A. Biagetti
                                Peter A. Biagetti, BBO # 042310
                                Samuel M. Starr, BBO #477353
                                Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
                                One Financial Center
                                Boston, MA 02111
                                Phone: 617.542.6000
                                Fax: 617.542.2241
                                PABiagetti@mintz.com
                                TStarr@mintz.com

                                Mark Holscher (admitted pro hac vice)
                                Kirkland & Ellis LLP
                                333 South Hope Street
                                Los Angeles, California 90071
                                Phone: 213-680-8190
                                Fax: 213-808-8097
                                Mark.holscher@kirkland.com
March 8, 2019
            Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 2 of 27



                                SUMMARY OF THE ARGUMENT

        Having chosen to wait over four years before filing in this forum, Sterling Suffolk

Racecourse (“SSR”) now resorts to RICO to impugn an exhaustive state-agency process which

SSR has never even attempted to challenge via timely state-court review. In September 2014,

after undertaking years of scrutiny and requiring tailored disclosure, the Massachusetts Gaming

Commission (“MGC”) awarded Wynn MA, LLC the single license to operate a casino in Eastern

Massachusetts. Mohegan Sun, the losing applicant, promptly sought review of the MGC’s

selection process in the Massachusetts state courts.1/ Unlike Mohegan Sun, SSR was not an

applicant that lost out to Wynn MA; it was simply Mohegan Sun’s would-be landlord. And

tellingly, SSR never has sought to join in Mohegan Sun’s challenge to the MGC’s selection

process. Instead, SSR now offers a First Amended Complaint (“FAC”) that comes too late and

still fails to overcome the several deficiencies identified by defendants in their motions to

dismiss SSR’s original pleading:

        •    First, SSR knew or should have known of its alleged injury by no later
             than December 2013, so its claims have not been asserted within the
             four-year statute of limitations. Infra at pages 7-9.

        •    Second, the course of purported racketeering on which SSR relies—
             though peppered with malicious accusations of Wynn MA’s alleged
             ties to “La Cosa Nostra” and concealment from regulators of its former
             CEO’s allegedly “long and sordid history of inappropriate sexual
             conduct,” FAC ¶s 1, 7, 10—had only a singular and short-lived goal,
             the obtaining of a Massachusetts gaming license, which alone cannot
             constitute an actionable pattern of continuing conduct in violation of
             RICO. Infra at pages 9-14.

        •    Third, SSR’s two substantive RICO claims, even as overhauled, fail to
             allege “enterprises” legally distinct from the “persons” who allegedly
             operated those enterprises through alleged acts of racketeering. Infra
             at pages14-17.


1/
        Mohegan Sun’s challenge remains pending. Revere v. Massachusetts Gaming Commission, 476 Mass. at
612-613; City of Revere v. Mass Gaming Commission, SU CV 2014-3253-BLS2, 2018 Mass. Super. Lexis 109
(Mass. Sup. Ct. July 12, 2018)

                                                    1
           Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 3 of 27




       •    Fourth, to meet its requirements of proximate cause and actionable
            injury, SSR substitutes sleight-of-hand for RICO substance. It
            misleadingly calls Mohegan Sun its “business partner,” and reaches to
            claim that a competing casino “proposal was essentially made on
            behalf of both MSM [Mohegan Sun] and SSR.” FAC ¶ 76, 78
            (emphasis added). But as SSR elsewhere is forced to admit, only
            Mohegan Sun was the applicant competing with Wynn MA; SSR
            simply hoped to be Mohegan Sun’s landlord if the MGC, in its
            discretion, ever chose to award a license to Mohegan Sun. FAC ¶ 76.
            Because SSR’s speculative injury is several causal steps removed from
            any alleged fraud on the MGC, SSR has no standing to claim harm
            proximately caused by any RICO violation. Infra at pages 18-23.

       •    Fifth, SSR’s conclusory conspiracy claim is betrayed by the specific
            facts alleged and well-settled law precluding claims of intra-corporate
            conspiracy. Infra at pages 23-24.

       •    And sixth, SSR runs afoul of the Noerr-Pennington doctrine because
            all of its claims arise out of protected petitioning of the MGC. Infra at
            pages 24-25.

       These deficiencies are no accidents of inartful pleading. They remain despite having

been spotlit by defendants’ four prior motions to dismiss SSR’s original complaint. In response,

SSR has lengthened its narrative of purported facts by 59 paragraphs, and swapped out two

RICO theories, under 18 U.S.C. § 1962(a) and (b), for a new but equally futile claim under §

1962(c). FAC at ¶s 158-163. None of these amendments, however, has answered any of

defendants’ substantive challenges. Instead, SSR implicitly has acknowledged the fatality of its

pleading’s flaws by seeking to divert this Court’s attention away from them and toward a stale

and scurrilous litany of accusations ranging from “hush monies” in Nevada to “organized-crime

affiliations in Macau.” FAC at ¶s 145, 161(c). As a matter of law, these salacious additions do

not remedy SSR’s deficiently alleged RICO “pattern,” or its identity of purported “persons” and

“enterprises,” or its too-attenuated theory of RICO causation. Because the FAC’s deficiencies

remain incurable, and because SSR apparently timed its filing to unfairly infect the MGC’s

current inquiry regarding Wynn MA’s suitability, SSR’s strike suit should be dismissed swiftly


                                                  2
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 4 of 27



and with prejudice. See Ruiz v. Algeria, 896 F.2d 645, 650 (1st Cir. 1990) (“The mere assertion

of a RICO claim . . . has an almost inevitable stigmatizing effect on those named as defendants . .

. [therefore,] courts should strive to flush out frivolous RICO allegations at an early stage of the

litigation.”).

      SUMMARY OF THE RICO ALLEGATIONS AND THE DOCUMENTS THEY
                            REFERENCE

        SSR’s claims rest on the assumption that, “But for the Defendants’ multiple acts of fraud

and other misconduct, the MSM [Mohegan Sun’s SSR] application would have prevailed in an

honest competition.” FAC ¶ 142. SSR’s constituent allegations, however, ignore the two-

phased and multi-faceted regulatory inquiry by which that “competition” was overseen,

scrutinized and brought to informed resolution. The Massachusetts Expanded Gaming Act, G.L.

c. 23K (the “Gaming Act”), sets out the framework for legalized gambling in Massachusetts and

establishes the MGC as the agency charged with developing regulations, licensure and oversight.

The MGC is authorized to award one Category 1 license in each of three geographic regions

statewide. G.L. c. 23K § 2 and 19. Parties applying for one of these licenses must complete a

two-phase process. First, each applicant must submit a Phase-I application which the MGC

evaluates to determine whether the applicant is suitable for a license, G.L. c. 23K § 12. The

Phase-I application requires applicants to disclose, among other things, “ownership interests [in

the proposed site] over the past 20 years,” specifically including information about “all parties in

interest to the gaming license, including affiliates and close associates . . .” so that the MGC can

determine each party’s “suitability.” G.L. c. 23K § 9(a)(15) and § 12(a)(6). Second, each

applicant thusly deemed “suitable” must submit a Phase-II application which the MGC evaluates

based on a separate array of project-centric factors—such as “overview of [the] project,”




                                                  3
           Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 5 of 27



“finance,” “economic development,” “building and site design,” and “mitigation”—to determine

which applicant, if any, should get the license. G.L. c. 23K § 15; 205 C.M.R. 119.03.

         Wynn Resorts’ wholly-owned subsidiary, Wynn MA, LLC, applied for the Category 1

gaming license by submitting its Phase-I application on January 14, 2013.2/ Pursuant to G.L. c.

23K § 9(15), Wynn MA was required to disclose, among other things, “the location of the

proposed gaming establishment . . . and ownership interests over the past 20 years . . .” With

regard to that requirement, SSR alleges that Wynn MA’s submissions “contained inadequate and

false information about the ownership of FBT and thus the Everett Site.” FAC ¶ 95. In finding

that Wynn MA was suitable to proceed to Phase II of the application process, however, the MGC

specifically addressed those concerns by requiring additional information “regarding potentially

undisclosed ownership interests” in the site, and by emphasizing that, “once [Wynn MA] was

made aware of [the concerns], it took immediate action to cure the situation.” Ex. 1 at 7.




2/
          SSR refers to this application at FAC ¶s 18, 95. Throughout the FAC, SSR alludes to or characterizes
certain documents, including Wynn MA’s Phase-I application (FAC ¶s 67, 88, 91, 140, 146, 155), the MGC’s
suitability decision (FAC ¶s 110, 111, 134), the IEB’s report on Wynn MA’s suitability (FAC ¶s 123 and 132), the
MGC’s Phase-II decision to award the license (FAC ¶s 6, 139, 140), the IEB’s report on SSR’s and Caesar’s
suitability (FAC ¶s 74-75), the MGC’s suitability decision regarding SSR (FAC ¶s 75, 141), and Mohegan Sun’s
Phase-II application identifying SSR as its prospective landlord (FAC ¶s 134, 142, 155, 156, 162, 168, 173, 177).
At the motion-to-dismiss stage, this Court may consider all facts alleged and “(a) implications from documents
attached to or fairly incorporated into the complaint, (b) facts susceptible to judicial notice, and (c) concessions in
plaintiff’s response to the motion to dismiss.” Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55-56
(1st Cir. 2012) (internal quotations and citations omitted); Jorge v. Rumsfeld, 404 F.3d 556, 559 (1st Cir. 2005) (“the
district court appropriately may consider the whole of a document integral to or explicitly relied upon in a
complaint, even if that document is not annexed to the complaint”). This Court therefore may consider the entirety
of these documents as they bear on the FAC’s allegations.
          Furthermore, “[f]acts susceptible to judicial notice” include “matters of public record” such as agency
findings. Giragosian v. Ryan, 547 F.3d 59, 66 (1st Cir. 2008); In re Vertex Pharms., Inc., Sec. Litig., 357 F.Supp.2d
343, 352 fn.4 (D. Mass. Feb. 18, 2005) (taking judicial notice “of reports of administrative bodies”); Ratner v.
Ovascience, 123 F.Supp.3d 621, 632 fn. 12 (D.Mass Sept. 28, 2015) (allowing judicial notice of postings on the
FDA website). Because the MGC’s “Phase I Suitability Decision, Wynn MA” is such a matter of public record, and
because it too is “integral to [and] explicitly relied upon in [the] complaint,” see Jorge v. Rumsfeld, 404 F.3d at 559,
this Court may consider the document itself, attached hereto as Exhibit (“Ex.”) 1, at p. 2.




                                                           4
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 6 of 27



        SSR also claims that it competed with Wynn MA “by teaming at the last minute with

MSM [Mohegan Sun],” FAC ¶ 75, but that suggestion is belied by the actual sequence of

application documents incorporated by repeated reference in the FAC. SSR did file a Phase-I

application, proposing to partner with Caesars Entertainment Corporation (“Caesars”) to build a

casino on the site of the Suffolk Downs racecourse. 3/ SSR concedes, however, that during the

suitability investigation, the MGC’s Investigations and Enforcement Bureau (“IEB”) stated that

it would not recommend that the MGC find Caesars a suitable applicant. Id. Caesars therefore

withdrew as SSR’s partner, forcing SSR to either find a new casino operator with which to

“team” or withdraw entirely from the process. Id. At pp. 5-6. SSR then chose not to advance its

application into Phase II.4/ Instead, it approached another successful Phase-I applicant, Mohegan

Sun, to become Mohegan Sun’s landlord if Mohegan Sun prevailed during Phase II. 5/

Significantly, in its application, Mohegan Sun specified that it alone was the Phase-II applicant

and that, only if several conditions came to pass, SSR would become its landlord.6/ At no time,

however, did Mohegan Sun list SSR among its affiliates, prospective investors or funding

sources in its application to the MGC.7/

        Weighing a range of statutorily prescribed factors, (which the FAC itself summarizes at

¶35) the MGC considered Wynn MA’s and Mohegan Sun’s Phase-II applications and chose

Wynn MA’s on September 16, 2014. Ex. 3 at 34; FAC ¶s 120, 139. Mohegan Sun and others




3/
          MGC’s Phase I Suitability Decision for SSR, attached hereto as Ex. 2, at pp. 1, 3-4.
4/
          MGC’s Determination of Issuance of a License to Operate a Category 1 Gaming Establishment in Region
A at 1, attached hereto as Ex. 3, (listing only Mohegan Sun and Wynn Resorts as the applicants for a license at
Phase 2). An excerpt of the document is attached. If it would aid the Court, Wynn Resorts can provide the
supporting exhibits, which are in excess of 100 pages and have not been included.
5/
          Ex. 3 at 1 and 32; See also “Binding Agreement for a Definitive Ground Lease in Revere, Massachusetts,”
excerpts attached hereto at Ex. 4 (listing SSR as the landlord and Mohegan Sun as the tenant).
6/
          Mohegan Sun’s “RFA-2 Application for a Category 1 Gaming License,” attached hereto as Ex. 5, at 18, 35.
7/
          See the IEB’s “Report of Suitability of Applicant Entities and Individual Qualifiers” for Mohegan Sun,
with the accompanying letter to the MGC, excerpt attached hereto as Exhibit 6, at p.2-3 (listing all of Mohegan
Sun’s qualifying entities and not including SSR).

                                                       5
             Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 7 of 27



promptly challenged several aspects of the selection process by filing suit in Massachusetts state

court.8/ SSR did not seek such review, nor has it ever attempted to join in Mohegan Sun’s

pending challenge, but it now claims that the MGC’s decision was “fraudulently induce[d]” by,

among other things, Wynn Resorts’ and its executives’ alleged concealment of “their association

with [defendant] FBT and its criminal owners” and “the payment . . . of hush monies.” See e.g.,

FAC ¶s 120, 145, 146.

         On amendment, SSR has appended to this fraud claim equally inflammatory—and legally

irrelevant—allegations that:

         •    The prospective casino site was environmentally “toxic.” FAC ¶ 57.

         •    MGC Commissioner Crosby had improper ex parte contacts with
              individuals from groups to which he wanted to award the Region A
              license. FAC ¶s 8, 88, 123, 132.

         •    An owner of defendant FBT and Commissioner Crosby had a personal
              relationship which led Crosby to improperly favor Wynn MA’s
              application. FAC ¶s 63-72.

         •    Stephen Wynn committed acts of sexual misconduct from 2005 through
              2016, which certain senior employees at Wynn Resorts “failed to
              appropriately investigate.” FAC ¶ 36.

         •    Wynn Resorts paid Nam Van Development Company—a corporation that
              employed two Chinese politicians—for the right to build an expansion of
              the Wynn Macau Casino on its land, FAC ¶s 41-42; paid Tien Chiao
              Entertainment and Investment Company Limited—another corporation
              allegedly run by individuals who were related to Chinese politicians—for
              the right to build a casino on its land, FAC ¶s 43-44; and allowed junket
              promoters with criminal affiliations to operate out of the Wynn Macau
              casino. FAC ¶s 11, 48.

         Notably, not one of these alleged acts are ever specified as predicate crimes in SSR’s

RICO claims, but the defendants are alleged to have fraudulently concealed these past actions



8/
         Revere v. Massachusetts Gaming Commission, 476 Mass. 591, 604 (2017). The SJC remanded the case to
the Superior Court to evaluate the merits of Mohegan Sun’s certiorari petition. Id. at 612-613. That case is ongoing.
See City of Revere, 2018 Mass. Super. Lexis at *3.

                                                         6
         Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 8 of 27



from the MGC in violation of federal and state statutes which allegedly constitute RICO

predicate acts. FAC ¶s 1, 154, 155(a), 161(b), (c) and (d). As the FAC now reads, the

defendants’ “pattern of racketeering activity” included “knowingly making false, misleading

and/or omissive statements in connection with the Wynn/FBT license application,” and making

“false statements concerning and/or fraudulent concealment of” Mr. Wynn’s “sexual predation”

and the abovementioned “unsavory activities and organized crime affiliations in Macau,” all to

allow the prospective casino in Massachusetts to be licensed, built and operated “without that

venture being endangered by exposure of their prior misconduct.” FAC ¶s 154, 155(a) and

161(b) and (c).

                                          ARGUMENT

       A.         The Statute of Limitations Has Run.

       First and foremost, SSR’s RICO claims fail because SSR filed this action after the statute

of limitations had run. A plaintiff must bring a RICO claim within four years of the date that he

knew or should have known of his injury. Matt v. HSBC Bank USA, NA, No. 1:10-11621-PBS,

2011 U.S. Dist. Lexis 108621, *5 (D.Mass. Sept. 23, 2011) (citations omitted). If a plaintiff fails

to do so, the court must dismiss his case. See Dickey v. Kennedy, 583 F.Supp.2d 183, 188 (D.

Mass. Sept. 26, 2008).

       Here, SSR’s seminal allegation is that Wynn MA, Wynn Resorts and certain of its

executives fraudulently concealed material facts from the MGC to induce “a favorable Phase I

suitability decision to the Wynn Defendants (on December 27, 2013).” FAC ¶s 110, 134 and

155(a)(i). But significantly, SSR acknowledges that it knew about at least some of defendants’

alleged fraud by December 14, 2012, when “the Boston Business Journal published an article

noting that convicted felon Gary DeCicco appeared on early 2012 FBT corporate paperwork that

was a matter of public record.” FAC ¶ 86. By that time as well, SSR concedes that the alleged


                                                 7
           Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 9 of 27



ownership interest of any felon “widely understood to be associated with La Cosa Nostra” was

already “open and notorious in the community as well as readily ascertainable from public

records at the time the Wynn Defendants began negotiations to acquire the Everett Site.” FAC

¶s 57, 58; see FAC ¶ 112 (“the Boston Globe broke the story of Lightbody’s previously-

concealed interest in the Everett Site” on November 21, 2013); see also FAC ¶ 82.

         Accepting all of these allegations as true, SSR knew or should have known that it had

sustained injury caused by defendants’ allegedly fraudulent submissions by the date the MGC

acted in reliance on them, December 27, 2013. Indeed, at a public hearing just two weeks

earlier, the MGC had explored the central strands of those allegations in detail.9/ The four-year

statute of limitations therefore ran on December 27, 2017 – more than nine months prior to

SSR’s filing of its complaint. Moreover, even if this Court were to look beyond SSR’s averment

that it was injured at the time of the allegedly fraudulently procured “suitability” finding – in

December 2013, FAC ¶134 – and assume instead that SSR’s injury was not sustained until the

MGC publicly voted to grant the license, that vote was on September 16, 2014. FAC at ¶ 139.

SSR did not file its complaint until September 17, 2018, still one day beyond the four-year

limitations period.

         Well aware of this fatal flaw, SSR’s amended pleading now claims that “[o]btaining the

Gaming License . . . [was] merely the beginning of the next phase of the scheme, during which

[Wynn MA] would be constructing their casino on the Everett Site.” FAC ¶150. This


9/
         At a December 13, 2013 hearing (transcript excerpt attached hereto as Exhibit 7), the MGC heard
testimony from IEB Director Karen Wells. Ms. Wells reported that the IEB investigation had revealed, among other
evidence, “an attempt to conceal the involvement of at least one convicted felon . . . [E]vidence exists to suspect that
Charles Lightbody, a convicted felon, may have retained an interest in the Everett property well after the applicant
had been advised that he had been removed. Also, Charles Lightbody may have a legal reversionary interest in the
event Anthony Gattineri does not repay his promissory obligations.” Exhibit 7 at 13. Ms. Wells also stated, “Dustin
DeNunzio provided sworn testimony that he personally altered the dates on the August 2012 promissory note and
memorandum of transfer forms provided by his attorney to reflect the earlier date so as to provide documentary
support after he and other sellers had been interviewed by IEB investigators[.]” Exhibit 7 at 14.



                                                           8
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 10 of 27



transparent attempt to plead around RICO’s statute-of-limitations requirement also fails. As this

Court has recognized, “[T]he First Circuit has adopted ‘the injury discovery rule’ under which

‘discovery of the injury, not discovery of the other elements of a claim, is what starts the clock.’”

Matt v. HSBC Bank USA, N.A., 2011 U.S. Dist. Lexis at *7 (citations omitted); see also

Rodriguez v. Banco Cent., 917 F.2d 664, 666-667 (1st Cir. 1990) (RICO statute of limitations not

tolled by alleged predicate acts occurring after plaintiff’s injury was discoverable). Here, SSR

alleges that Wynn Resorts and certain of its executives concealed Mr. Wynn’s alleged sexual

misconduct so that they subsequently could pursue “construction and operation” of the casino

“without that venture being endangered by exposure of their prior misconduct.” FAC ¶154.

That nimble phrasing, however, does not alter the dispositive fact that SSR’s injury by reason of

the allegedly fraudulent submissions as to site ownership alone was known – or certainly

knowable – by December 2013, or at the latest, by the MGC’s final vote in September 2014.10/

SSR’s RICO claims therefore should be dismissed because it failed to timely file this action.

         B.       The Single-Purpose Scheme Alleged Cannot Constitute an Actionable
                  “Pattern of Racketeering Activity.”

         SSR begins its 65-page pleading with what emerges as a legally dispositive sentence:

“This action is brought pursuant to [RICO] arising from the Defendants’ illegal corruption of the

application process for a Region A Gaming License (the ‘Gaming License’) overseen by the

Massachusetts Gaming Commission (the ‘Gaming Commission’).” FAC ¶1 (emphasis added).

As such, all of SSR’s RICO claims fail because they “have their origin in . . . a single

transaction”—the now-completed competition for a casino license—which possessed neither the



10/
          See Jay E. Hayden Found. v. First Neighbor Bank, N.A., 610 F.3d 382, 387 (7th Cir. 2010) (once alleged
injury is discoverable, a RICO plaintiff “should not be entitled to an automatic extension of the statute of limitations
by the length of the period of concealment by the defendants”); Hodas v. Sherburne, Powers & Needham, P.C., 938
F.Supp. 60, 63 (D.Mass. 1996) (the fact that plaintiff knew of the injury and many of the acts of racketeering was
enough to start the clock on the statute of limitations; it did not toll merely because the plaintiff was unaware of
some of the acts).

                                                           9
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 11 of 27



continuity nor multiplicity of acts necessary to prove a “pattern of racketeering activity”

actionable under RICO. Home Orthopedics Corp. v. Rodriguez, 781 F.3d 521, 530 (1st Cir.

2015).

         RICO requires that such a “pattern” include “at least two acts of racketeering activity,”

which are “related” and possess some “continuity”: “either . . . a closed period of repeated

conduct [closed-ended continuity] or . . . past conduct that by its nature projects into the future

with a threat of repetition [open-ended continuity].” H.J. Inc. v. Northwestern Bell Telephone

Co., 492 U.S. 229, 241 (1989). Here, SSR gratuitously alleges that Wynn Resorts and certain of

its executives chose a site that was environmentally “toxic,” “flouted applicable law” in Macau,

and abided sexual misconduct in Nevada. FAC at ¶s 36, 41-44, 48, 57. Importantly, however,

SSR’s RICO claims specify none of these alleged wrongdoings as qualifying “acts of

racketeering.” FAC ¶s 155, 161, 167.11/ Instead, SSR avers that it was the concealment of this

past misconduct during Phase I of the application process – allegedly accomplished through four

false submissions made within less than a year – which constitutes defendants’ acts of

racketeering. 12/ As SSR succinctly notes, “It was only because of these acts . . . that the Wynn

Defendants were able to acquire the Gaming License.” FAC ¶9. By SSR’s own terms, then, that




11/
          Nor could those acts be part of a sufficiently “related” pattern. The activity allegedly concealed from the
MGC—such as the corruption of government officials in Macau from 2003 through 2005 and Mr. Wynn’s alleged
sexual misconduct in Nevada—is not sufficiently related to the obtaining of the Massachusetts gaming license to
constitute part of SSR’s alleged “pattern of racketeering activity.” See Ahmed v. Rosenblatt, 118 F.3d 886, 889 (1st
Cir. 1997) (“the predicate acts must have the same or similar purposes, participants, victims, or methods, or
otherwise be interrelated by distinguishing characteristics and not be isolated events.”); Laker v. Fried, 854 F.Supp.
923, 929-930 (D.Mass. June 10, 1994); see also Apparel Art Int’l v. Jacobson, 967 F.2d 720, 724 (1st Cir. 1992)
(claim that the defendant had fraudulently conveyed property to other entities to avoid its seizure in a lawsuit was
not related to the proffered predicate acts of fraud that were undertaken to obtain a government contract).
12/
          Specifically, the affirmative acts of concealment alleged are: (1) Wynn MA’s statements in its Phase-I
suitability application, submitted in January 2013, FAC ¶s 91, 95; (2) Ms. Sinatra’s and Mr. Maddox’s statements in
an interview with the MGC in July 2013 that they were unaware of alleged felons’ involvement with FBT, FAC ¶s
99-100, 107; (3) Wynn Resort’s claims to have “cured” the issue of involvement of convicted felons as “sold” to the
MGC at the December 2013 public hearing, FAC ¶s110-111; and (4) the alleged presentation in December 2013 of
the certificates of the owners of FBT stating that no one else shared their ownership interest in FBT. FAC ¶120.

                                                         10
        Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 12 of 27



short-lived scheme had only a single, narrow and now-accomplished goal. It therefore possesses

neither open- nor closed-ended continuity.

        Open-ended continuity consists of “racketeering acts [that] . . . include a specific threat of

repetition extending indefinitely into the future . . . [or that are] part of an ongoing entity’s

regular way of doing business.” H.J., 492 U.S. at 242. To allege it, a plaintiff must show “a

realistic prospect of continuity over an open-ended period yet to come.” Home Orthopedics, 781

F.3d at 531. Again and again, however, SSR concedes that defendants’ alleged acts of

racketeering were “all aimed at unfairly obtaining the Region A casino license for the

Wynn/FBT group to operate at the Everett Site at the expense of, and to the damage of, SSR[.]”

FAC ¶ 172 (emphasis added); see also ¶s 1, 6, 9, 18, 155 and 161. In alleged reliance on those

acts, the MGC awarded the single gaming license available for Eastern Massachusetts to Wynn

MA in September 2014. There are no more gaming licenses needed by Wynn MA, nor any to be

awarded, in that region. With its professed goal therefore accomplished, there is no prospect of

the scheme as alleged continuing into the future, so SSR cannot plausibly allege open-ended

continuity.

        Closed-ended continuity in turn requires “a series of related predicates extending over a

substantial period of time.” H.J., 492 U.S. at 242, 250. As the First Circuit has made clear, “a

single narrow scheme to defraud a single victim” does not possess closed-ended continuity.

Home Orthopedics, 781 F.3d at 529-530 (no closed-ended continuity found where “the

defendants engaged in unlawful conduct for the purpose of accomplishing a singular, narrow

goal—to help [the defendant] collect from [the plaintiff] the consulting fees he believed he was

owed”). Even where a defendant has engaged in “several instances of criminal behavior,”

closed-ended continuity cannot be established if “the[ ] events all took place over a

comparatively short period of time . . . and, taken together, they comprise a single effort to obtain


                                                   11
        Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 13 of 27



(and to keep) one . . . contract.” Apparel Art Int’l v. Jacobson, 967 F.2d 720, 723 (1st Cir. 1992)

(emphasis added). Similarly, “multiple related acts of deception” committed over almost two

years but which “comprise[d] a single effort, over a finite period of time, to wrest control of a

particular partnership” do not establish closed-ended continuity. Efron v. Embassy Suites (P.R.),

Inc., 223 F.3d 12, 18-19 (1st Cir. 2000).

       In two particularly apt cases, this Court has engaged in the required closed-ended-

continuity inquiry and emphasized facets that underscore the deficiencies of SSR’s purported

“pattern.” In Laker v. Freid, this Court found an actionable “pattern,” but only because plaintiff

had alleged “40 predicate acts” perpetrated in “9 fraudulent securities transactions” over 37

months, all “sufficiently spaced apart and distinctive (i.e., different amounts of money, different

loan participation terms) so as not to constitute a single criminal episode.” 854 F. Supp. at 929-

930. By contrast, in Bowdoin Construction Corp., this Court dismissed a RICO claim premised

on 103 acts of mail and wire fraud perpetrated by nine defendants over almost two years. 869

F.Supp. at 1010. Though the Court recognized that plaintiff had claimed “2 distinct injuries”

suffered in defendants’ “various phases of loan restructuring,” and that defendants allegedly had

engaged in a “cover-up which lasted at least 18 months [and] was itself two-fold,” it nonetheless

rejected the proffered “pattern” because “[a]ll alleged acts revolve around the perpetration and

concealment of an allegedly fraudulent arrangement for the renovation of the Sea Crest hotel.”

Id. at 1011.

       Here, SSR’s allegations of predicate acts all arise out of conduct “from January 2013

through September 2014,” and were directed toward only the preparation and wrongful

acceptance by the MGC of “false, misleading, and/or omissive statements” to accomplish a

single goal: “to fraudulently deprive SSR of, and fraudulently obtain for [defendants], the

money property, and other benefits of the license” awarded to Wynn MA. FAC ¶s 155, 161.


                                                 12
        Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 14 of 27



Even indulged for the purposes of the instant motion, those allegations set forth no “distinct

episodes” beyond procurement of that license, no direct victims beyond the MGC which granted

that license, no “distinct injuries” beyond the alleged deprivation of a license to Mohegan Sun,

no variety of cognizable predicate acts beyond four allegedly false statements or submissions,

and no more than 21 months of duration. For all of these flaws, and particularly when “special

emphasis” properly is given by this Court to the “number and duration of the predicate acts,”

SSR’s proferred pattern lacks closed-ended continuity. Bowdoin Construction Corp., 869

F.Supp. at 1010 (citing Fleet, 893 F.2d at 446).

       On amendment, SSR attempts to repair these deficiencies by leavening its pleading with

allegations of “flouting applicable law in the acquisition of land” in Macau in 2002, FAC ¶s 39-

40, and of Mr. Wynn’s “sexual misconduct toward Wynn Resorts employees” allegedly

beginning in Nevada in 2005. FAC ¶36. This wholly unrelated purported conduct may add

prurience, but it does not – and cannot as a matter of law – inflate SSR’s single-goal scheme into

an actionable “pattern” for two primary reasons. First, as explained supra, neither the alleged

“unsavory activities” in Macau nor Mr. Wynn’s alleged misconduct in Nevada themselves are

alleged to constitute predicate acts of racketeering. Second, while the alleged concealment of

these acts from the MGC through “false, misleading, and/or omissive statements in connection

with the Wynn/FBT license application” is alleged as a predicate act, FAC ¶s 155 and 161, SSR

concedes that that concealment was simply the final step in defendants’ overarching scheme,

namely, to allow the now-licensed casino to go forward “without that venture being endangered

by exposure of their prior misconduct.” FAC ¶154. As this Court and others have made clear,

however, allegations that a RICO defendant subsequently “covered its tracks” by “concealment

of an allegedly fraudulent arrangement,” even where that “cover-up… lasted at least 18 months

[and] was itself two-fold,” do not breathe “continuity” into an alleged “pattern” whose animating


                                                   13
         Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 15 of 27



purpose was the forging of the original “arrangement” itself.13/ Because SSR’s amendment

similarly does no more than tack on defendants’ alleged concealment to their “single effort to

obtain (and to keep)” one gaming license, it too fails to state a continuing “pattern” of

racketeering activity. Apparel Art, 967 F.2d at 723.

        C.       SSR Fails to Allege an “Enterprise” Distinct from Any Defendant “Persons.”

        Given the narrowness of its purported RICO “pattern,” it is no surprise that both of SSR’s

§1962(c) claims also fail to allege RICO “enterprises” sufficiently distinct from the defendant

“persons” who allegedly conducted them. FAC ¶s 153-154; 159-160.

                 1.       The First Claim Fatally Alleges an “Association in Fact” Enterprise
                          Whose Membership is Identical to the Alleged “Persons.”

        SSR’s First Claim patently fails to allege an association-in-fact “enterprise” distinct from

the defendant “persons” who allegedly conducted that association’s affairs, conceding that “For

purposes of this First Claim for Relief, all Defendants are persons,” and “The Defendants

combined together as an association-in-fact enterprise[.]” FAC ¶ 153-154 (emphasis added). To

preclude such inflation of any defendants’ collaboration into a RICO “enterprise,” however, the

Supreme Court has emphasized that a plaintiff “must allege and prove the existence of two

“distinct” entities: (1) a ‘person’; and (2) an ‘enterprise’ that is not simply the same person

referred to by a different name.” Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 161

(2001). (emphasis added). As such, “liability depends on showing that the defendants conducted

or participated in the conduct of the enterprise’s affairs, not just their own affairs.” Id. at 163

(emphasis in original). Thus, as this Court has recognized in an analogous case, SSR’s cast of




13/
          Bowdoin, 869 F.Supp. at 1010-1011 (citing Apparel Art, 967 F.2d at 723 (rejecting “pattern” allegation
which included “a cover-up” because it simply “comprise[d] a single effort to obtain (and to keep) one . . .
contract”)); see Framingham Union Hosp., Inc. v. Travelers Ins. Co., 721 F.Supp. 1478, 1484 (D. Mass. 1989)
(allegations of “continuous acts of concealment” through 1984 did not constitute a “pattern” where the predicate
acts’ “focus was a single bundle of insurance policies taken out in 1982”).

                                                        14
        Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 16 of 27



“persons” – a mirror-image of its alleged “association in fact” – lacks requisite distinctiveness

because, by that complete overlap, “SSR has ‘alleged an ‘enterprise’ simply by ‘naming the

defendants.’” Trustees of Boston Univ. v. ASM Communs., Inc., 33 F.Supp.2d 66, 73 (D.Mass.

Dec. 4, 1998); see also C.A. Westel de Venez. v. American Tel. & Tel. Co., 90 Civ 6665 (PKL),

1994 U.S. Dist. Lexis 14481, *21 (S.D.N.Y. Oct. 11, 1994) (finding no requisite distinction

where the “enterprise is in reality no more than the defendants themselves.”) (emphasis added).

       The First Claim’s person/enterprise identity inevitably results in a fatal lack of

operational distinction as well. To allege operation of a genuinely distinct association-in-fact,

plaintiff must set forth the working of a “larger unit, over and above [the] separate structures and

operations” of the “persons” themselves, such that those “persons” engage through that

association in “coordinated activity in pursuit of a common objective.” Libertad v. Welch, 53

F.3d 428, 442 (1st Cir. 1995) (emphasis added). As a consequence, “Criminal actors who jointly

engage in criminal conduct that amounts to a pattern of ‘racketeering activity’ do not

automatically thereby constitute an association-in-fact RICO enterprise simply by virtue of

having engaged in the joint conduct.” United States v. Cianci, 378 F.3d 71, 82 (1st Cir. 2004)

(emphasis added). In its First Claim, however, SSR’s “association-in-fact” fails to set out how

the defendants joined together specifically to accomplish anything more than what those same

defendants could do on their own. SSR therefore fails to allege any sort of discrete structure or

organization separate from the association necessary to effect defendants’ allegedly joint

conduct.

       Indeed, the circularity of SSR’s single averment in this regard highlights its fatal

deficiency:

               This enterprise had a purpose, namely construction and operation
               of a casino at the Everett Site with corresponding financial benefits
               that could not be otherwise or lawfully obtained [sic] thus accruing


                                                 15
        Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 17 of 27



               to FBT as well as the Wynn Defendants, [sic] relationships among
               those associated with it. FAC ¶ 154.

By such contortion, SSR essentially concedes that it cannot allege a free-standing or

independently ongoing relationship between the Wynn-related defendants on the one hand and

FBT on the other, beyond that of parties committed by contract to a sale of land and subsequent

provision of services. FAC ¶7. And while SSR has added inflammatory allegations about FBT’s

unilateral contacts with the MGC, it has not specified any ongoing coordination between the

leaders of FBT and the named Wynn Resorts executives, resorting instead to the unsupported

inference that Messrs. DeNunzio, Lightbody and Gattineri were “acting for the benefit of

themselves and the Defendants.” FAC ¶ 94. United States v. Cianci, 378 F.3d at 82. In sum,

because the defendant “persons” do not, as a matter of law, constitute a distinct “association-in-

fact,” SSR’s First Claim fails.

               2. The Second Claim’s Alleged Enterprise is a Wholly-Owned and Wholly-
                  Controlled Subsidiary of Wynn Resorts Which is Not Sufficiently Distinct to
                  Sustain That Claim.

       In its Second Claim, SSR has amended to alternatively allege that defendants Stephen

Wynn, Matthew Maddox, and Kimmarie Sinatra – all Wynn Resorts executives – joined with

Wynn Resorts to conduct the affairs of its wholly-owned subsidiary, Wynn MA. FAC ¶s 159-

160, 19-21. For a different but equally well-settled reason, that alternative also fails to meet

RICO’s requirement of a person/enterprise distinction.

       While a corporation generally can be either a RICO “person” or “enterprise,” it cannot be

both at the same time. In any one case, a corporation must be either a “person” or the

“enterprise” which RICO “persons” conducted through their racketeering activity. Trustees of

Boston Univ. v. ASM Communs., Inc., 33 F.Supp.2d 66, 74 (D.Mass. Dec. 4, 1998) citing

Rodriguez v. Banco Central, 777 F. Supp. 1043, 1054 (D.P.R. 1991) (further quotations and



                                                 16
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 18 of 27



citations omitted). As a result, a parent corporation may not be cast as a “person” operating its

subsidiary or other corporate arm (such as a franchise or dealership) as a distinct “enterprise.”14/

Finally, following similar rationale, a corporation and its officers cannot as “persons” operate a

distinct “enterprise” consisting of the corporation itself.15/

          SSR attempts to evade all of these well-settled prohibitions in its Second Claim, but

cannot escape that, during the relevant period, all of its alleged participants inhabited an

integrated corporate unity: Wynn Resorts was the parent corporation, Wynn MA was the

wholly-owned and wholly-controlled subsidiary, and Mr. Wynn, Ms. Sinatra and Mr. Maddox

were all officers of Wynn Resorts or Wynn MA or both. FAC ¶s 17-21. Indeed, as further

evidence of this conflation of corporate roles, SSR concedes both that Wynn MA “had no

autonomous management team of its own” during the relevant period, and that “all significant

decisions of Wynn MA, including… its decisions to engage in the criminal and/or tortious acts

set forth herein, were made for it by Wynn Resorts and Wynn Resorts’ own senior management

team, including the defendants.” FAC ¶ 18 (emphasis added). As plainly acknowledged in the

FAC, Wynn MA was not sufficiently separate from Wynn Resorts or its executives to qualify as

a distinct RICO “enterprise.”




14/
          Bucklew v. Hawkins, Ash, Baptie & Co., LLP, 329 F.3d 923, 934 (7th Cir. 2003) (“rejecting RICO claim
where enterprise was “a wholly owned subsidiary of the alleged racketeer (the other defendant, Hawkins, Ash,
Baptie & Co.).”); Entre Computer (to the same effect in franchisee context); Fitzgerald, 116 F.3d 225, 227 (finding
no distinct enterprise where parent Chrysler Corporation allegedly operated three subsidiary corporations as
“enterprises”).
15/
          Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1357 (11th Cir. 2016); Official Publications v. Kable News Co.,
775 F.Supp. 631, 635-636 (S.D.N.Y. Oct. 7, 1991) (dismissing a RICO claim alleging an enterprise composed of “a
corporation and its principal officers” because “an organization cannot join with its own members to do that which it
normally does and thereby form an enterprise separate and apart from itself.”); C.A. Westel de Venez. v. American
Tel. & Tel. Co., 90 Civ 6665 (PKL), 1994 U.S. Dist. Lexis 14481, *21-22 (S.D.N.Y. Oct. 11, 1994) (“The court
stated, “An organization cannot join with its own members to do that which it normally does and distinctiveness
required between a RICO defendant and a RICO enterprise cannot be subverted by alleging that subsidiaries,
affiliates, agents, and employees of AT&T associated in fact to form an enterprise.”).



                                                         17
        Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 19 of 27



       D.      Even If Defendants Had Violated RICO, That Violation Could Not Have
               Proximately Caused SSR’s Alleged Injuries.

       SSR’s alleged harm—losses of hoped-for rental income and sales proceeds when SSR

sold its land years after the license award—was not proximately caused by defendants’ alleged

RICO violations for three reasons: (1) SSR was not even a competing applicant at the time Wynn

MA was awarded the gaming license; (2) the MGC had discretion to award the license—or not

award any license at all—based on several factors of which the respective suitability of Wynn

Resorts, Wynn MA, and their executives was but one; and (3) SSR admits at least one

independent cause for its decision to sell the land—its slumping horse-racing business. FAC ¶

151. “A plaintiff alleging a §1964(c) violation ‘may not succeed merely by proving that the

predicate acts were a cause in fact of the plaintiff’s injuries; rather, Section 1964(c) requires that

the defendant’s specified acts of racketeering were the proximate cause of the plaintiffs’

injuries.” George Lussier Enters. v. Subaru of New Eng., Inc., 393 F.3d 36, 51 (1st Cir. 2004))

(emphasis added). “When a court evaluates a RICO claim for proximate causation, the central

question it must ask is whether the alleged violation led directly to the plaintiff’s injuries.” Anza

v. Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006) (emphasis added). SSR’s claims fall far

short of this demanding standard.

               1.      SSR Was Not a Competing Applicant When the MGC Awarded the
                       License to Wynn MA.

       According to SSR, “But for the Defendants’ multiple acts of fraud and other misconduct,

the MSM/SSR application would have prevailed in honest competition . . .” FAC ¶142 (emphasis

added). SSR employs this “MSM/SSR” shorthand to misleadingly suggest that it was a co-

applicant with Mohegan Sun (or “MSM”), and therefore that, once the MGC chose Wynn MA

over the purported “team” of Mohegan Sun and SSR, SSR was “deprived of substantial future

revenues it would have received from MSM per the terms of its binding contract with MSM had


                                                  18
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 20 of 27



the MSM/SSR license application been granted.”                      FAC ¶ 156(a) (emphasis added).                 As

documented, however, in filings with the MGC to which SSR alludes (but tellingly does not

attach), by the time the MGC awarded the gaming license to Wynn MA (i.e., the time of the alleged

injury) only Mohegan Sun was a competing applicant. Ex. 3 at 32. Indeed, while Mohegan Sun

had separately identified for the MGC its various affiliates and anticipated investors, Ex. 5 at 3-5,

it identified SSR only as a prospective “landlord” pursuant to a draft lease which Mohegan Sun

“intends to execute” should the license ever be awarded to it. Ex. 3 at 32; Ex. 4 at 1; Ex. 5 at 8.

Moreover, the prospective lease which SSR mischaracterizes as a “binding agreement” was, by its

own terms, subject to a host of conditions and contingencies—all having nothing to do with

defendants’ alleged racketeering activity—which had to be met before SSR ever would realize a

dollar of rental income or appreciation in its property’s value.16/ Looking beneath its facile

shorthand and wishful conclusions, SSR as potential landlord has not alleged – and cannot conjure

–a loss proximately caused by the MGC’s failure to choose Mohegan Sun. George Lussier, 393

F.3d at 51 (holding that “indirect and derivative injuries are insufficient” to maintain a RICO

claim) Boston Cab Dispatch, Inc. v. Uber Techs., Inc., No. 13-10769-NMG, 2015 U.S. Dist. Lexis

8508, (D.Mass. Jan, 26, 2015) (RICO claim dismissed because Uber’s fraudulent




16/
          Even if Mohegan Sun had been awarded the gaming license, any number of other contingencies could have
come to pass that would have given Mohegan Sun the right to terminate the prospective lease and thereby directly
“injure” SSR in the same way that it claims defendants indirectly did. Specifically, the prospective lease provides
that “The Definitive Documentation [the final ground lease] may be terminated . . . by either party in the event that .
. . a Material Adverse Change . . . has occurred,” Ex. 4 at 3, and defines “Material Adverse Change” as when “the
underlying condition of the land . . . renders the Premises unfit for the development of the Project . . . [or] Tenant,
despite best efforts . . . is unable to obtain all permits, licenses, variances and other approvals from applicable
governmental authorities required for the development of the Project . . . [or any] fact, circumstance, event, change,
effect or occurrence not caused by . . . Tenant . . . that . . . does prevent Tenant from completing the development of
the Hotel and Casino within a period that is two years longer than the Tenant’s construction schedule . . .” Id. at 17-
18. The Court may consider the prospective Mohegan Sun-SSR lease at the motion to dismiss stage because it is
characterized in the FAC at ¶s 76, 78, 141, 142, 156, 162, 168, and 185, and because it was a public filing to an
administrative agency (the MGC). Jorge v. Rumsfeld, 404 F.3d at 559; Ratner v. Ovascience, 123 F.Supp.3d at 632
fn. 12.

                                                          19
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 21 of 27



misrepresentations about tips to its drivers was too removed from reduction in value of a

competitor’s cab medallions)


                  2.       The MGC Had Discretion to Award the Region A License to An
                           Applicant – or to No Applicant – Based on a Variety of Factors Other
                           Than Suitability.

         SSR’s alleged injury is also too attenuated because the MGC exercised broad discretion

at numerous points between defendants’ alleged fraud in the Phase-I suitability process and the

award of the license after Phase II. Where governmental action—particularly action that is

discretionary—intervenes between the alleged RICO violation and the alleged harm, that action

cuts the causal chain.17/ The point was aptly illustrated in Rectrix Aerodome Ctrs., Inc. v.

Barnstable Mun. Airport Comm’n, 632 F.Supp.2d 120, 127-128 (D. Mass. July 10, 2009).

There, Barnstable Airport officials prohibited Rectrix, the operator of a private jet hangar, from

selling jet fuel, thusly preserving the Airport’s monopoly on sales of jet fuel. The Airport

fraudulently concealed its jet-fuel monopoly from the FAA in order to obtain federal funds. Id.

at 124-125. Rectrix sued the Airport under RICO, claiming that the Airport’s fraudulent

concealment of its monopoly deprived Rectrix of the profits it would have earned selling jet fuel.

Id. at 127. Rectrix alleged that if the Airport had told the FAA that it had the exclusive right to

sell jet fuel on its premises, the FAA would have threatened to cut the Airport off from federal

funds unless the Airport gave Rectrix the right to sell jet fuel. Id. at 128. Because the Airport

allegedly needed federal funds to survive, it would have complied with the FAA’s demand and



17/
          See Hemi Group LLC v. City of New York, 559 U.S. 1, 11 (2010) (“the conduct directly responsible for the
City’s harm was the customers’ failure to pay their taxes . . . [while] the conduct constituting the alleged fraud was
Hemi’s failure to file the Jenkins Act reports. Thus, as in Anza, the conduct directly causing the harm was distinct
from the conduct giving rise to the fraud.”); see George v. National Water Main Cleaning Co., 286 F.R.D. 168, 186
(D.Mass. Sept. 27, 2012) (dismissing RICO claim where defendant’s fraudulent activity—its fraudulent
concealment from certain municipalities that it was paying statutorily-required wages to its employees—was too
attenuated from the harm—deprivation of full wages to those employees—because “the alleged concealment was as
to third parties (the municipalities).”).

                                                         20
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 22 of 27



allowed Rectrix to sell jet fuel, which would have resulted in profits for Rectrix. Id. at 128. By

failing to tell the FAA that it had the exclusive right to sell jet fuel, Rectrix claimed, the Airport

had prevented this chain of events from taking place. Id. at 128. The court, however, held that

this injury (lost profits from the sale of jet fuel) was too attenuated from the RICO violation

(failure to disclose to the regulator) to establish proximate cause. Id. at 128.

         Similarly here, the MGC evaluated Wynn MA’s Phase-I application on a range of

statutorily prescribed factors, including not only the relevant individuals’ “good character” but

also, for example, Wynn MA’s “financial stability.”18/ Only after considering all of those factors

did the MGC find Wynn MA and Wynn Resorts suitable. Ex. 1 at 2. Moreover, at Phase II, the

MGC compared the merits of the two remaining applications by weighing a very different set of

project-centric criteria, including the “overview of the project, finance, economic development,

building and site design, and mitigation,”19/ none of which had any connection to the prior

suitability determination. Only after this second multifaceted inquiry did the MGC choose Wynn

MA. Ex. 3 at 34. It could have rejected Wynn MA—or rejected both Wynn MA and Mohegan

Sun—for various reasons having nothing to do with the alleged fraud regarding suitability.20/




18/
           See G.L. c. 23K § 12 (at Phase I, the MGC must consider, “the integrity, honesty, good character, and
reputation of the applicant; the financial stability . . . of the applicant; the business practices and business ability of
the applicant . . . ; whether the applicant has a history of compliance with gaming licensing requirements . . . ;
whether the applicant . . . is a defendant in litigation involving its business practices; the suitability of all parties in
interest . . . ; and whether the applicant is disqualified from receiving a license under section 16 . . .”); see also
Revere, 476 Mass. at 593.
19/
           205 C.M.R. 119.03; Revere v. Massachusetts Gaming Commission, 476 Mass. 591, 593, 604 (2017) (at
Phase II, “the Commission evaluate[s] the applicants based on nineteen statutory criteria . . . [and] exercises . . . [its]
professional expertise and judgment in weighing and balancing a wide range of considerations peculiar to the
petitioner in light of the public interest”) (internal quotation and citation omitted).
20/
           See G.L. c. 23K § 19(a) (“Within any region, if the Commission is not convinced that there is an applicant
that has both met the eligibility criteria and provided convincing evidence that the applicant will provide value to the
region in which the gaming establishment is proposed to be located and to the commonwealth, no gaming license
shall be awarded in the region.”); see also MGC’s Annual Report 2016, attached as Exhibit 8, at 5 (“During FY 16
this Commission . . . (2) concluded the review and evaluation of the remaining applicant for a Region C Category 1
license: Mass Gaming & Entertainment proposal for a casino at the Brockton Fairgrounds. The Commission
decided not to award a license to the applicant.”).



                                                            21
        Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 23 of 27



See Caesars Mass. Mgmt. Co., LLC v. Crosby, 778 F.3d 327, 334 (1st Cir. 2015) (emphasizing

the MGC’s discretionary authority). Thus, even more vividly than in Rectrix, the MGC’s

exercise of discretion and resulting decisions in both Phase I and Phase II broke the causal chain

between defendants’ alleged fraud and any alleged harm to Mohegan Sun or, even more

remotely, to its prospective landlord, SSR.

       3.      SSR’s Alleged Injury Had a Separate, Independently Sufficient Cause.

       Finally, as its chronology concedes, SSR waited almost three years after the MGC’s license

award before choosing to sell its land “because its original horse-racing business was no longer

economically viable.” FAC ¶151. Where a plaintiff’s harm “could have resulted from factors other

than [the defendant’s] alleged acts of fraud,” courts will not attribute even a portion of that harm

to the alleged violations. See Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 459 (2006). Thus,

even if SSR was forced to sell its property because Mohegan Sun failed to obtain the casino license

and because SSR’s horse-racing business no longer was economically viable, this Court should

not attribute SSR’s alleged loss on that sale solely to Mohegan Sun’s failure to obtain the license.

       Of course, had SSR believed in 2014 that it had been injured by the MGC’s decision, it

could have—and should have—sought to bring a certiorari action in Massachusetts state court.

Revere, 476 Mass. at 604. Pursuant to Massachusetts General Law c. 249 § 4, a party may bring

“a civil action in the nature of certiorari to correct errors in proceedings which are not according

to the course of the common law [and] . . . are not otherwise reviewable by motion or by appeal .

. .,” but must do so “within sixty days next after the proceeding complained of.” Indeed, within

months after the MGC awarded the license to Wynn MA, Mohegan Sun and others sought to

challenge that award by just such an action, with the Supreme Judicial Court ultimately affirming

Mohegan Sun’s standing to challenge because it was a party with an interest in the licensing

decision. Revere, 476 Mass. at 604 (“Here, Mohegan Sun had a legitimate expectation, backed up


                                                22
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 24 of 27



by substantial investments of resources in the application process, that the commission would

follow the law in awarding the license that Mohegan Sun sought.”). SSR, however, chose not to

pursue this procedural path and never sought to join in Mohegan Sun’s challenge to the MGC’s

decision. This Court should not now permit SSR to misapply RICO so that it may mount a belated

back-door challenge to the MGC’s decision.21/

         On all of these grounds, even if any of the defendants had engaged in “racketeering

activity” by fraudulent submissions to the MGC, and even if those submissions had induced

regulatory action to the eventual detriment of SSR, SSR suffered no injury proximately caused by

any alleged violations of § 1962 (c) or (d).22/


         E.       SSR Has Failed to Allege a RICO Conspiracy.

         SSR’s conspiracy claim also must be dismissed because it has failed to state any

substantive RICO violation. Langan v. Smith, 312 F.Supp. 3d 201, 208 (2018). In addition, SSR

has failed to specify any actionable conspiracy between Wynn Resorts and its executives,

subsidiary and agent by contract, FBT. “A RICO conspiracy allegation should be more than a

conclusory add-on at the end of a complaint. It should state with specificity what the agreement


21/
           Even if there were some indirect link between defendants’ alleged fraud and SSR’s alleged harm, SSR still
should not be allowed to proceed because the MGC is better situated to vindicate any alleged wrongdoing here.
George, 286 F.R.D. 168, 186 (D.Mass. 2012) (where a RICO plaintiff “alleges a fraud with direct injury to the
municipalities, that plaintiff “may not step in and assert those municipalities’ rights.”); Rectrix, 632 F.Supp.2d at
128 (“[I]f the FAA were to conclude that it was the victim of a fraud at the hands of defendants, it has the means and
ability to seek the appropriate redress.”). As SSR recognizes, anyone who makes a “false, fictitious, or fraudulent
statement” to the MGC may face prosecution and imprisonment or fines. FAC ¶ 29; G.L. c. 23K § 38; See, e.g.,
Exhibit 7 at 95-96 (at the conclusion of the December 13, 2013 hearing on the potential issues with the ownership of
the Everett property, the MGC stated, “the IEB [is] instructed to deliver its entire file in this matter . . . to the U.S.
attorney, the district attorney for Suffolk County, and the attorney general for such action, if any, as one or more of
those bodies chooses to take”).
22/
           SSR also claims a third strain of injury, premised solely on the allegation that Mohegan Sun “incurred
substantial expenses in connection with its license application.” FAC ¶ 156(c). These alleged expenses—even if
arguably shared or reimbursed by SSR —also do not establish an actionable injury because they were paid to have
the MGC consider the application. Emerson College v. Boston, 391 Mass. 415, 424-425 (1984) (“fees . . . are
charged in exchange for a particular governmental service which benefits the party paying the fee in a manner not
shared by other members of society . . . [therefore, being] paid by choice, . . . the party paying the fee has the option
of not utilizing the governmental service and thereby avoiding the charge. . .”) (quotations and citations omitted).
These fees were never going to be recovered, whether or not Mohegan Sun was successful in its bid.

                                                           23
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 25 of 27



was, who entered into the agreement, when the agreement commenced, and what actions were

taken in furtherance of it.” Calabrese v. CSC Holdings, Inc., 283 F.Supp.2d 797, 813 (E.D.N.Y.

August 13, 2003) (quotations and citations omitted).

         Here, SSR’s boilerplate claim is premised only on the conclusion that “all of the

Defendants agreed and conspired to violate [RICO]… by forming the illegal association-in fact

enterprise set forth above and conducting and participating in the conduct of its affairs through a

pattern of racketeering activity.” FAC ¶164. That ostensible “conspiracy” fails for two primary

reasons. First, SSR primarily claims that Wynn Resorts, its subsidiary and its executives

conspired with each other. FAC ¶s 167, 117-22. On its face, however, that collaboration began

and continued only by virtue of these defendants’ corporate affiliation, not out of any separate

agreement to commit RICO predicate acts.23/ Similarly, any allegedly concerted activity by these

Wynn-related defendants and FBT arose only from an option and contract for vendor services

executed months before the first alleged act of racketeering even occurred. FAC ¶ 80. As such,

SSR has alleged no more than that Wynn Resorts and Wynn MA “conspir[ed] with agents,

servants, and employees and others to conduct their affairs through a pattern of racketeering

activity.” Hecht, 897 F.2d at 25-26.

         F.       The Noerr-Pennington Doctrine Bars SSR’s Suit Because It is Based on
                  Wynn Resorts’ Petitioning Activity.

         Looking past these several RICO-centric flaws, this Court still should dismiss SSR’s

claims because the allegedly fraudulent submissions on which they are premised constituted

protected petitioning activity which cannot give rise to a cause of action. “Under the Noerr-



23/
          See Gaudette v. Panos, 650 F.Supp. 912, 913 (D. Mass. Jan. 7, 1987) (“[W]henever employees act within
the scope of their duties, they act as the corporation and as such are incapable of civil conspiracy with it.”) (reversed
on other grounds, 852 F.2d 30, 30 (1st Cir. 1988)); Pioneer Contr., Inc. v. Eastern Exterior Wall Sys., No. 04-CV-
01437, 2005 US Dist. Lexis. 5197, *3-*4 (E.D. Pa. March 30, 2005) (“conspiracy cannot lie against the corporation
for the actions of its employees who violate RICO on its behalf . . . [m]oreover, employees of a corporation, while
acting in the course and scope of their employment, cannot conspire with each other.”).

                                                           24
          Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 26 of 27



Pennington doctrine, those who petition any department of the government for redress are

generally immune from statutory liability for their petitioning conduct.” Sosa v. DIRECTV, Inc.,

437 F.3d 923, 929 (9th Cir. 2006) (quotations and citations omitted). Though this doctrine was

first applied in cases involving violations of the Sherman Act, it is grounded in the First

Amendment, so courts have extended its protection to claims of harm caused by the defendant’s

petitioning activity regardless of whether those claims were alleged under the Sherman Act.

United Food et al. v. Novartis Pharms. Corp., 902 F.3d 1, 5 (1st Cir. 2018) (applying Noerr-

Pennington to dismiss claims for copyright infringement and patent infringement).24/

         Here, the Noerr-Pennington doctrine requires dismissal of SSR’s RICO claims because

they all arise out of petitioning activity during the license-application process. FAC ¶ 155.

Further, even if any defendant had made false statements to the MGC in Wynn MA’s application

for a gaming license, the Noerr-Pennington doctrine still would require dismissal of SSR’s

claims. See Davric, 216 F.3d at 147. See also Sosa, 437 F.3d at 929. Finally, no “sham

exception” applies because neither Wynn MA nor Wynn Resorts tried to use the application

process itself to harm SSR. See Davric, 216 F.3d at 147-148. Rather, Wynn Resorts and Wynn

MA participated in the application process to seek a legitimate goal—the award of the gaming

license to Wynn MA.




24/
          See also Davric Maine Corp. v. Rancourt, 216 F.3d 143, 147 (1st Cir. 2000) (“the Noerr-Pennington . . .
doctrine . . . derives from the First Amendment’s guarantee of the right to petition the government for redress of
grievances”) (internal citations and quotations omitted); Cheminor Drugs, Ltd. v. Ethyl Corp., 168 F.3d 119, 128-
129 (3d Cir. 1999). Significantly, the Davric panel held that “the Noerr-Pennington . . . doctrine . . . applies to
petitions before legislatures, administrative agencies, and courts [and that] even false statements presented to
support such petitions are protected.” Id. at 147. Davric alleged that defendant Rancourt and others had violated
antitrust law primarily by petitioning the Maine Horseracing Commission to “deny race dates to” Davric’s
horseracing track. Id. at 145-147. The court dismissed these claims pursuant to the Noerr-Pennington doctrine,
confirming that only “sham” petitioning activity is not protected by the doctrine, i.e., activity which is “objectively
baseless” and “intended only to burden a rival with the governmental decision-making process itself.” Id. at 147-
148. This “sham exception” therefore applies only to “situations in which persons use the governmental process—
as opposed to the outcome of that process—as an anticompetitive weapon.” Id. (quotations and citations omitted).

                                                          25
         Case 1:18-cv-11963-PBS Document 76 Filed 03/08/19 Page 27 of 27



                                       Respectfully submitted,

                                       WYNN RESORTS, LTD and WYNN MA,
                                       LLC

                                       By their counsel,

                                       /s/ Peter A. Biagetti
                                       Peter A. Biagetti, BBO # 042310
                                       Samuel M. Starr, BBO #477353
                                       Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
                                       One Financial Center
                                       Boston, MA 02111
                                       Phone: 617.542.6000
                                       Fax: 617.542.2241
                                       PABiagetti@mintz.com
                                       TStarr@mintz.com

                                       Mark Holscher (admitted pro hac vice)
                                       Kirkland & Ellis LLP
                                       333 South Hope Street
                                       Los Angeles, California 90071
                                       Phone: 213-680-8190
                                       Fax: 213-808-8097
                                       Mark.holscher@kirkland.com
March 8, 2019


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on

March 8, 2019.


                                                  /s/ Peter A. Biagetti
                                                  Peter A. Biagetti




85484160v.1                                      26
